DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 Introduction
Claims 1, 2, 4, and 6-10 are pending and have been examined in this Office Action.  Claim 5 has been canceled since the last Office Action.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control and evaluation unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites initiating the output of an optical information signal “in case” the error condition occurs; however, the metes and bounds of the claims are indefinite as to what is required by the phrase “in case”.  It is indefinite if the error condition causes the initiating, whether the initiating occurs as a precaution that the error condition may occur, i.e., it is always on, etc..  The Office recommends changing “in case the error condition occurs” to “in response to the error condition occurring”.  
Claim 1 recites the limitation "an optical information signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 1 recites the limitation "an environment" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 1 recites the limitation "a current position" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 1 recites the limitation "the region" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the environment map 
Claim 1 recites the limitation "a projection site" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  The Office recommends “the projection site” and also recommends changing the “on” preceding this limitation to “onto” for clarity.  
Claim 1 recites the limitation "the projection" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is supposed to refer to the act of projecting or the light projection previously defined.  Claims 1 also recites “a projection site” in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  The Office recommends “in order to determine as the projection site that
Claim 1 recites, in lines 23-24 that the projection site is sufficiently large for projecting the optical information signal; however, as used previously the optical information signal is emitted from the optical signal output device and generates a light projection on the projection site.  As used in the claim, the optical information signal is not directly related to the size of the projection site, rendering this limitation indefinite.  The Office recommends “sufficiently large for the light projection”. 
Claim 1 recites, in line 24, the limitation “sufficiently visible”; however, this limitation is indefinite as to scope.  It is indefinite what the bounds of sufficiently visible are, such as from where.  Is it sufficiently visible from anywhere, from within the room, from within a certain radius from the projection site, etc.  
Claim 1 recites the limitation "an obstacle" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.   
Claim(s) 2, 4, and 6 is(are) rejected because they depend on claim 1 and fail to cure the deficiency(ies) above. 
Claim 2 recites the limitation "the information signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the optical information signal”.     
Similar to claim 1, claim 4 recites an action “in case of” the error condition, which is indefinite as to the timing and metes and bounds of this limitation.  The Office recommends “in response to”.
Claim 6 is indefinite as to whether the signal output devices are the same as the optical signal output device.  The Office recommends changing line 3 to “of the floor treatment apparatus (1) as the optical signal output device, wherein”.
Claim 7 recites the limitation "the signal output device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the optical signal output device”.  
Claim 7 recites the limitation "the information signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the optical information signal”.  The Office also recommends deleting the “that” preceding this limitation.  
Claim 7 recites the limitation "the signal output device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the information signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the optical information signal”.  
Similar to claim 1 above, claim 8 recites an action “in case” an error condition occurs, which is indefinite as to the timing and metes and bounds of this limitation.  The Office recommends “in response to occurring”.
Claim 8 recites the limitation "an error condition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the error condition”.  
Claim 8 recites the limitation "a current position" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 8 recites the limitation "the region" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the environment map 
Claim 8 recites the limitation "a projection site" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  The Office recommends “the projection site” and also recommends changing the “on” preceding this limitation to “onto” for clarity.
Claim 8 recites the limitation "the projection" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is supposed to refer to the act of projecting or the light projection previously defined.  Claims 8 also recites “a projection site” in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  The Office recommends “in order to determine as the projection site that is ”.
Claim 8, in lines 22-23, recites that the projection site is sufficiently large for projecting the optical information signal; however, as used previously the optical information signal is emitted from the optical signal output device and generates a light the light projection”. 
Claim 8, in line 24, recites the limitation “sufficiently visible”; however, this limitation is indefinite as to scope.  It is indefinite what the bounds of sufficiently visible are, such as from where.  Is it sufficiently visible from anywhere, from within the room, from within a certain radius from the projection site, etc.  
Claim 8 recites the limitation "an obstacle" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.   
Claim(s) 9 and 10 is(are) rejected because they depend on claim 8 and fail to cure the deficiency(ies) above.
Claim 9 recites the limitation "the signal output device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the optical signal output device”.  
Claim 10 recites the limitation "the signal output device" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the optical signal output device”.  
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/16/2020, with respect to the claim rejections have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/David P. Merlino/Primary Examiner, Art Unit 3669